Citation Nr: 1619144	
Decision Date: 05/11/16    Archive Date: 05/19/16

DOCKET NO.  08-19 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a respiratory disorder, including chronic obstructive pulmonary disease (COPD) and asthma.

2.  Entitlement to service connection for obstructive sleep apnea, including as secondary to the COPD and asthma and/or service-connected diabetes mellitus.




ATTORNEY FOR THE BOARD

K. Hughes, Counsel



INTRODUCTION

The Veteran served on active duty in the military from April 1964 to February 1968.

This appeal to the Board of Veterans' Appeals (Board) is from a June 2008 rating decision in which the Department of Veterans Affairs (VA) Regional Office (RO) denied the Veteran's claim of entitlement to service connection for obstructive sleep apnea and his petition to reopen his previously-denied claim for service connection for COPD and asthma (claimed as decreased pulmonary function due to methylacetoacetate (MAA) exposure during his participation in Project SHAD (Shipboard Hazard and Defense) while serving aboard the USS Fechteler).

In September 2010, the Board confirmed the RO's denial of service connection for the obstructive sleep apnea and the petition to reopen the previously-denied claim for service connection for COPD and asthma.  

At the time of the Board's September 2010 decision, the appeal included still additional claims, namely:  (1) of entitlement to an increased rating for peripheral neuropathy with foot drop of the right lower extremity, including whether the reduction of the rating from 60 to 40 percent was proper; (2) entitlement to an increased rating for peripheral neuropathy of the left lower extremity, including whether the reduction of the rating from 40 to 20 percent was proper; (3) entitlement to service connection for phlebitis of the lower extremities, including as secondary to service-connected Type II Diabetes Mellitus or the associated peripheral neuropathy of the lower extremities; and (4) entitlement to special monthly compensation (SMC) based on the need for aid and attendance (A&A), including first considering whether it was appropriate to discontinue this benefit.  The Board found the reduction of the 60 percent rating proper and denied the assignment of a rating higher than 40 percent for the peripheral neuropathy of the right lower extremity, also found the reduction of the 40 percent rating for the peripheral neuropathy of the left lower extremity proper, but granted a 30 percent rating (so beyond the existing 20 percent) for that disability effective May 24, 2006.  

The Board also remanded the claims of entitlement to service connection for phlebitis of the lower extremities, including as secondary to the service-connected Type II Diabetes Mellitus or the associated peripheral neuropathy of the lower extremities, so the RO or Appeals Management Center (AMC) could further develop this claim and the claim for SMC based on the need for regular A&A, including insofar as determining whether the RO had properly discontinued this benefit effective March 1, 2008.  The remand also was to provide the Veteran a required Statement of the Case (SOC) in response to his initiation of an appeal concerning this additional claim by having filed a timely Notice of Disagreement (NOD).  

Concurrently, the Veteran appealed the Board's September 2010 decision to the U. S. Court of Appeals for Veterans Claims (Court/CAVC).

On his subsequently-filed May 2011 VA Form 9, Substantive Appeal to the Board, the Veteran requested a hearing before the Board.  In July 2013, however, after the Board had sought clarification regarding the request, the Veteran's representative submitted a statement asking the Board, instead, to proceed with the appeal without the hearing.  That hearing request thus was withdrawn.  38 C.F.R. §§ 20.702(e), 20.704(e) (2015).

In October 2012, so in the interim, following an additional April 2012 remand and later return of the case to the Board, the Board granted service connection for venous stasis secondary to service-connected disabilities (originally claimed as phlebitis of the lower extremities, including as secondary to the service-connected Type II Diabetes Mellitus or the associated peripheral neuropathy of the lower extremities).  So this claim is no longer before the Board since the Veteran had to, in response, separately appeal the rating and/or effective date assigned for this disability.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).


In February 2013, the Court issued a Memorandum Decision that:  (1) remanded to the Board the claim for service connection for sleep apnea; (2) reversed the Board's denial of the petition to reopen the claim for service connection for a respiratory disorder; (3) remanded to the Board the claim for restoration of the 60 percent rating for peripheral neuropathy of the right lower extremity; and (4) affirmed the Board's denial of restoration of the prior-assigned rating for the peripheral neuropathy of the left lower extremity.

In a decision issued in response, in May 2014, the Board reinstated the 60 percent rating assigned for the peripheral neuropathy of the Veteran's right lower extremity, retroactively effective as of March 1, 2008, and reopened his claim for service connection for COPD and asthma.  But rather than immediately readjudicating this claim on its underlying merits, the Board remanded this reopened claim to the RO or AMC for this de novo consideration and a VA compensation examination, during which the examiner was to address whether the claimed respiratory condition was etiologically related to the Veteran's verified in-service participation in Project SHAD.  As well, the Board remanded the claim for service connection for sleep apnea to the RO/AMC because it was "inextricably intertwined" with the claim for service connection for a respiratory disorder.

By that time, the Veteran additionally had perfected an appeal of his claim for SMC based on the need for regular A&A, including as concerning whether the RO properly had discontinued this benefit effective March 1, 2008, thereby necessitating merger of this claim with the others that also were on appeal.  The Board remanded this claim to the RO/AMC for a VA examination, during which the examiner was to determine whether the Veteran was in need of regular A&A.

In March 2015, following return of the case to the Board, the Board granted restoration/reinstatement of SMC based on the need for regular A&A retroactively effective from March 1, 2008.  The Board also, instead, remanded the claims of entitlement to service connection for COPD and asthma and for service connection for sleep apnea, including as secondary to the COPD and asthma and/or service-connected Type II Diabetes Mellitus, for still further development.

In an April 2015 letter to the RO, the Veteran's attorney, Rafael Modet, notified VA that he had withdrawn his representation of the Veteran and, consequently, was no longer his representing attorney in this appeal.  The Veteran was provided a copy of this letter.  The record on appeal does not contain any currently executed form (either a VA Form 21-22 or VA Form 21-22a) appointing a valid representative in these matters, so the Board is proceeding with its consideration of this appeal with the understanding that the Veteran is appearing pro se.

In this decision, the Board is readjudicating the claim for service connection for a respiratory disorder, including COPD and asthma.  But the claim of entitlement to service connection for sleep apnea, including as secondary to service-connected Type II Diabetes Mellitus, requires still further development, so the Board is again remanding this claim to the Agency of Original Jurisdiction (AOJ).

All of the claims still at issue in this appeal have been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

VA processed this appeal entirely electronically utilizing Virtual VA and the Veterans Benefits Management System (VBMS), which are paperless claims processing systems.  Accordingly, all future consideration of this appeal must remain mindful of this electronic record.


FINDING OF FACT

A respiratory disorder, including COPD and asthma, was first diagnosed many years after the Veteran's military service, and the most probative (meaning most competent and credible) evidence indicates a respiratory disorder is not etiologically related to any disease, injury or event during his service, including exposure to hazardous environmental agents employed in Project SHAD.


CONCLUSION OF LAW

Service connection for a respiratory disorder, including COPD and asthma, is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

In deciding this claim, the Board has reviewed all of the evidence in the Veteran's claims folder, which as mentioned is entirely electronic, so paperless.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, certainly not in exhaustive detail, each and every piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below therefore focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume the Board has overlooked pieces of evidence that are not explicitly discussed.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, so both the lay and medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, meaning about evenly balanced for and against the claim, with the appellant prevailing in either event, or whether instead a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, including apprising him of the information and evidence he is expected to provide versus that VA will obtain for him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

As well, VA must assist a claimant in obtaining evidence necessary to substantiate a claim, including, in certain cases, by affording him a medical examination and/or obtaining a medical opinion.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b), (c).  There is no such obligation if there is no reasonable possibility the assistance would help substantiate the claim.

Here, the Veteran does not assert that VA violated its duty to notify (he was notified of the requirements for establishing service connection by letters in January 2008, prior to the initial June 2008 adjudication of his claim, and March 2009), also regarding what to do if there were any outstanding records that VA needed to obtain on his behalf, and that he would be afforded another VA examination based on the inadequacy of the earlier examinations he underwent during the course of this appeal.  Thus, no further notice or assistance is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (explaining that claimant has the burden of proof of showing there has been an error in developing his claim, but also beyond that, showing it is unduly prejudicial, meaning outcome determinative of his claim, i.e., more than harmless).  See also 38 C.F.R. § 20.1102.  

In this regard, pursuant to an October 2013 argument from the Veteran's then attorney, the Board remanded this appeal in May 2014 for the AOJ to obtain a copy of a 2001 VA study that "suggests the veterans who participated in Project SHAD may be at increased risk for cerebrovascular and respiratory disease."  As noted in the March 2015 Board remand, this development already has been completed and the information can be found in multiple places in the electronic record.  

Also important, the Veteran's participation in Project SHAD is not in dispute.  Rather, the material question in this case is whether that participation is the reason he now has the respiratory disorder being claimed.  

Further, the November 2015 VA examination addressing the Veteran's claimed respiratory disorder was completed, as requested, in compliance with the Board's prior remand order.  There was compliance, certainly substantial compliance, with the Board's remand directives, in turn allowing the Board to proceed with adjudication of this claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions); but see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only "substantial" rather than strict or exact compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

Analysis

Generally, to establish entitlement to service connection a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection also may be granted for any injury or disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).


If there is no manifestation of the claimed disorder within one year of service (there is this presumptive period for diseases that are considered chronic, per se), then service connection for a recognized chronic disease can still be established alternatively by showing continuity of symptomatology.  38 C.F.R. §§ 3.303(b), 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (2013).  Continuity of symptomatology requires that the chronic disease have manifested in service.  38 C.F.R. § 3.303(b).  In-service manifestation means manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings.  Id. 

Service connection also as mentioned may be established for a current disability on the basis of a presumption that certain chronic diseases manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a).  Generally, the disease must have manifested to a degree of 10 percent or more within one year of service.  38 C.F.R. § 3.307(a)(3).

COPD and asthma, however, are not recognized as chronic diseases, nor are they encompassed by a broader-listed chronic disability.  38 C.F.R. § 3.309(a).  As COPD and asthma are not recognized chronic disabilities, service connection based on either the presumption in favor of chronic diseases or continuity of symptomatology are inapplicable in this particular case.  Walker, 708 F.3d 1331; 38 C.F.R. §§ 3.303(b), 3.307, 3.309.

Service connection also is permissible on a secondary basis for disability that is proximately due to, the result of, or being aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) and (b).  But in this circumstance compensation is only payable for the degree of disability over and beyond that existing prior to the aggravation.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).


VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  38 U.S.C.A. § 1154(a).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements.  Buchanan, 451 F.3d at 1336 ("Nor do we hold that the Board cannot weigh the absence of contemporaneous medical evidence against the lay evidence of record.").  Negative evidence, meaning actual evidence weighing against a party, must not be equated with the absence of substantive evidence.  Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact).  A negative inference, however, may be drawn from the absence of complaints or treatment for an extended period.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  See also Mense v. Derwinski, 1 Vet. App. 354 (1991) (holding that VA did not err in denying service connection when the Veteran had failed to provide evidence demonstrating continuity of symptomatology and had failed to account for the lengthy time period following his service during which there was no clinical documentation of the claimed disorder).


The Veteran contends he has a respiratory disorder, diagnosed as COPD and asthma, as a result of his participation in Project SHAD with attendant exposure to MAA.  As noted in the February 2013 Memorandum Decision of the Court (and September 2010 decision and May 2014 and March 2015 Board remands), it is undisputed that he participated in Project SHAD with attendant exposure to MAA.  But nevertheless, for the reasons and bases discussed below, service connection for a respiratory disorder, claimed as COPD and asthma, is not warranted because there is not the required showing that the respiratory disorder, inclusive of COPD and asthma, is a consequence of his participation in Project SHAD with attendant exposure to MAA.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").

Project SHAD was part of a larger effort called Project 112 that was a comprehensive program initiated in 1962 by the Department of Defense (DoD) to protect and defend against potential chemical and biological warfare threats.  Project 112 tests involved tests conducted on land rather than aboard ships.  Project SHAD involved service members from the Navy and Army and may have involved a small number of personnel from the Marine Corps and Air Force. Service members were not test subjects, but rather were involved in conducting the tests.  Animals were used in some, but not most, tests.  DoD continues to release declassified reports about sea- and land-based tests of chemical and biological materials known collectively as "Project 112."  VA is coordinating with DoD to obtain information as to the nature and availability of the tests, who participated, duration and agents used.  There is no specific statute or regulation pertaining to the development of claims alleging participation in Project SHAD.  

Review of the record shows the Veteran's service treatment records (STRs) are unremarkable for complaints or findings of a respiratory disorder of any sort.  His military service ended in February 1968.


Post-service clinical records include a February 1993 private emergency room treatment report (in connection with a cerebral aneurysm) showing a finding of "bilateral expiratory wheezes" on chest examination; however, the initial diagnosis of a respiratory disorder, per se, was not until April 1997 when a VA radiology diagnostic report includes an impression of mild COPD with mild chronic interstitial lung changes.  Subsequent VA treatment records include an impression of "obesity[-]related restrictive lung disease - no evidence of significant COPD" on October 2006 VA pulmonary sleep clinic follow-up evaluation.  Still later VA treatment records also show a diagnosis of "obstructive chronic bronchitis" onset January 2008.  [Notably, VA treatment records note a January 1985 chest X-ray finding of "noncalcified density, right upper lobe most likely scar tissue but CAT scan suggested to rule out possibility of an early tumor or coin lesion."  A later, June 1990, chest X-ray showed the pulmonary lung fields to be clear.]  

On March 2004 VA respiratory examination (and April 2004 report and opinion), the examiner noted the Veteran's verified history of serving on one of the SHAD test ships, the USS Fechteler, which was sprayed with MAA.  The examiner further noted that the Veteran was "quite obese," reported "a history of frequent wheezing and dyspnea on exertion," "has 'asthma attacks' with wheezing that had become progressively more frequent over the last 10 years" and "a cough productive of clear sputum overnight and in the mornings."  On review of the record, the examiner also observed a 2001 pulmonary function test (PFT) showing a mild restrictive defect that was believed to be due to obesity without any obstructive defect or inducible obstruction.  The examiner also noted that a repeat April 2004 PFT showed mild restrictive and mild obstructive pulmonary disease.  After examination of the Veteran and "extensive literature review," the examiner found no documentation supporting a relationship between the Veteran's respiratory disorder and MAA.  The examiner opined that it is not likely that the Veteran's obstructive pulmonary disease is due to MAA exposure.  


More recently, an October 2015 VA respiratory conditions examination report includes the opinion that "it is unlikely that any currently[-]diagnosed respiratory disability (including, but not limited to, COPD and asthma) - to include [history of COPD per medical treatment records (current PFTs not consistent with COPD) and OSA with pulmonary hypertension] - is directly related to or attributable to the Veteran's military service from April 1964 to February 1968, including his verified participation in Project SHAD with attendant exposure to methylacetoacetate (MAA)."  As instructed in the Board's March 2015 remand, the examiner reviewed the records in the Veteran's electronic claims file discussing Project SHAD and noting a higher prevalence of respiratory disorders amongst Project SHAD participants as well as additional medical and military literature.  Based on the examiner's clinical experience, examination of the Veteran and review of the medical literature and claims file, the examiner explained that there was "no evidence for onset of any of the [Veteran's respiratory] disabilities during or proximate to active duty," the onset was greater than 25 years after active duty service and the "medical literature does NOT support a cause and effect relationship between active duty military service, to include possible MAA exposure, and development of any respiratory disability 20-30 years AFTER service and possible exposure."  (Emphasis in original)  As to each document identified in the March 2015 Board remand, the examiner stated:  

March 14, 2003:  Attachment A, Fact Sheet, to which one is referred for information regarding some of the most hazardous of the selected substances, "covers potential health effects of multiple agents used in OTHER Project SHAD tests --- these agents were NOT TESTED on the USS Fechteler."  In addition, "the report documents the many SIMILARITIES between the awards/disabilities of SHAD participants and those of the total service-connected veteran beneficiary population.  This does NOT support SHAD exposure as a cause for respiratory, or for any other condition."  


October 22, 2003:  This is the current version of the Fact Sheet, per Health.mil, the official website of the Military Health System and the Defense Health Agency.  "It documents there is LITTLE OR NO EVIDENCE OF LONG-TERM OR LATE DEVELOPING HEALTH EFFECTS related to MAA exposure."

January 16, 2004:  Documents "which did NOT involve the USS Fechteler, did NOT utilize MAA." 

May 13, 2009:  This document found MAA to be a "MILD TO MODERATE IRRITANT to the skin and mucous membranes.  The described potential LOWER respiratory symptoms were EXTRAPOLATED from the general effects of irritant substances - NOT specific to exposure to [MAA]."  In addition "SELF-report of RESPIRATORY conditions was found to be higher among SHAD participants of most of the test groups (NOT specific to MAA the exposed participants).  SHAD participants also REPORTED higher rates of EARLOBE PAIN, an item without a clear medical basis.  This highlights the difficulty in interpreting the significance of studies which utilize SELF-report.  A higher incidence of self-reported respiratory conditions does not substantiate causation."  

January 19, 2012:  This document goes against the Veteran's claim because it refers to USS Fechteler SHAD exposure dates as February 23-26, 1965, prior to his service aboard the USS Fechteler.  

July 1, 2014:  This VA sponsored report "finds no clear evidence that specific long-term health effects are associated with participation in Project SHAD.  The IOM [Institute of Medicine] study compared the health of veterans who participated in SHAD with the health of a similar group of veterans who did not participate.  Although more SHAD veterans have died of heart disease, overall mortality rates among both groups of veterans were similar.  Moreover, the differences in the rates of medical symptoms and conditions experienced by each group were generally slight, and the study authors found no consistent, specific patterns of ill health among SHAD veterans."  

October 2015 VA respiratory conditions examination report.  (Emphasis in original.)

Both the March 2004 and October 2015 opinions were based on review of the history including the STRs and the Veteran's participation in Project SHAD; together they address all of the critical medical issues in this claim regarding nexus and they are entitled to significant probative weight.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

As noted, VA treatment records dated through the present reflect continued treatment for respiratory complaints, including owing to COPD.  The Veteran's participation in Project SHAD is undisputed.  However, the records contain no opinion linking his current respiratory disorders, including COPD and asthma, to his active duty service generally or hazardous environmental agents employed in Project SHAD specifically.  Based on the competent and credible lay and medical evidence of record, the Board finds that the preponderance of the evidence is against finding that his respiratory disorder, including COPD and asthma, is causally related to his active duty service, to include especially hazardous environmental agents employed in Project SHAD.  As such, the third element has not been met, and direct service connection is not warranted.

In making this critical determination, the Board has considered the Veteran's lay statements and testimony in support of his claim and accepts that he is competent to report respiratory symptoms, such as breathing difficulty.  See Jandreau, supra; 38 C.F.R. § 3.159(a)(2).  However, he has not demonstrated the necessary knowledge or expertise to comment on the etiology of a diagnosed respiratory disorder, including COPD and asthma, in relation to his active duty service, to include hazardous environmental agents employed in Project SHAD.  See Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge); see also Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (concluding that a Veteran's lay belief that his schizophrenia had aggravated his diabetes and hypertension was not of sufficient weight to trigger the Secretary's duty to seek a medical opinion on the issue).  Here, notably, VA obtained medical nexus opinions on this determinative issue of causation, and they are clearly unfavorable to the claim, not at all supportive of it.  Moreover, as these opinions are by medical doctors, reflect familiarity with the entire record, and include rationale with citation to supporting factual data and medical literature, they are probative evidence in the matter.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007) (explaining that, to be adequate, a medical opinion must do more than merely state a conclusion regarding the etiology of the claimed disorder, instead, must also support the conclusion with sufficient rationale and explanation).  The probative value of an opinion is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support [the] opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  "Neither a VA medical examination report nor a private medical opinion is entitled to any weight in a service-connected or rating context if it contains only data and conclusions."  Neives-Rodriguez, 22 Vet. App. At 304, citing Stefl, 21 Vet. App. at 125 (holding that "a mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to a doctor's opinion"); Miller v. West, 11 Vet. App. 345, 348 (1998) ("A bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record."); see also Dennis v. Nicholson, 21 Vet. App. 18, 22 (2007) ("The Court has long held that merely listing evidence before stating a conclusion does not constitute an adequate statement of reasons and bases." (citing Abernathy v. Principi, 3 Vet. App. 461, 465 (1992).  The opinions offered in this instance do not suffer from these failings, especially when considered in combination.  Also, because there is no probative evidence to the contrary, the Board finds them ultimately most persuasive.


To reiterate, when considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Kahana cautioned that negative evidence, meaning actual evidence weighing against a party, must not be equated with the absence of substantive evidence.  See again also Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc).  But, again, attribution of the Veteran's respiratory disorder, however diagnosed, to his exposure to hazardous environmental agents employed in Project SHAD while serving onboard the USS Fechteler, is not the type of simple matter that is readily amenable to mere lay comment since it falls outside the realm or purview of the competence of this type of testimony.

Although the Veteran has established a current disability and an in-service injury, event or disease (his undisputed participation in Project SHAD), in the absence of competent evidence establishing an etiological relationship or correlation ("nexus") between that activity during his service and eventual diagnosis of a respiratory disorder, including COPD and asthma, service connection is not warranted and the claim must be denied.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is inapplicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

The claim for service connection for a respiratory disorder, including COPD and asthma, is denied.


REMAND

The Veteran additionally asserts that he has sleep apnea that is either directly due to his military service or secondary to his service-connected Type II Diabetes Mellitus.  [He had also claimed that his sleep apnea is secondary to his respiratory disorder; however, as noted above, service connection for a respiratory disorder is denied.]  

Although the Board regrets the additional delay in deciding this other claim, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide this other claim so the Veteran is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

First, Veterans Claims Assistance Act (VCAA) notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide.  A January 2008 VCAA notification letter, in part, complied with VCAA notice requirements as it duly advised the Veteran of the evidence needed to substantiate a service-connection claim; however, it did not specifically inform him of the requirements for proving claims of secondary service connection.  So this additional notice must be provided on remand.

Second, review of the record shows the Veteran receiving ongoing treatment for his claimed sleep apnea disorder.  On remand, then, all ongoing private and VA treatment records must be obtained and considered.  Notably, although the most recent VA treatment records available for review were obtained in November 2015, the most recent request to obtain updated private and VA treatment records was in the May 2014 Board remand.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Finally, as noted in the February 2013 Memorandum Decision of the Court, VA medical records document treatment for sleep apnea and appear to indicate a relationship between the sleep apnea and the Veteran's service-connected diabetes.  Although the Veteran underwent a VA sleep apnea examination in October 2015, there is no opinion currently in the file considering this claim of entitlement to service connection for sleep apnea as a secondary disorder to a service-connected disability.  As such, this VA medical nexus opinion is needed to assist in deciding this claim.


Accordingly, this claim is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide the Veteran appropriate notice under the VCAA specifically advising him of what is necessary to substantiate his claim of entitlement to service connection for sleep apnea on the basis this disorder is secondary to a service-connected disability (meaning caused or being aggravated by a service-connected disability).  Allow him time to respond to this notice with additional evidence and/or argument.

2.  Also ask the Veteran to identify any private or VA treatment that he has received for his sleep apnea since May 2014.  After securing the necessary releases, obtain all identified records.

3.  Upon receipt of all additional records, return the Veteran's claims file to the October 2015 VA examiner who did the Veteran's sleep apnea evaluation.  If this examiner is unavailable, forward the claims file to someone else having the necessary qualifications to offer an addendum opinion on the etiology of the Veteran's sleep apnea.  An actual physical examination of the Veteran is not required unless deemed necessary.  The claims file, including a complete copy of this Remand, must be made available to and reviewed by the examiner.


Following this review of the record, and an examination if deemed necessary, the examiner is requested to address the following questions:

a)  Whether it is as likely as not (50 percent probability or greater) that the Veteran's sleep apnea incepted during his active military service from April 1964 to February 1968.  In making this initial determination, the examiner's attention is specifically directed to:  (1) the Veteran's competent assertions of snoring during his active duty service and (2) the risk factors for sleep apnea, including obesity, discussed in the October 2015 examination report.  

b)  Whether it is as likely as not (50 percent probability or greater) that the Veteran's sleep apnea alternatively was caused by his service-connected Type II Diabetes Mellitus.

c)  Whether it is as likely as not (50 percent probability or greater) that the Veteran's sleep apnea is being aggravated by his service-connected Type II Diabetes Mellitus - meaning worsened beyond its natural progression.

Further concerning this, aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms.  If aggravation is occurring, the examiner should indicate, to the extent possible, the approximate level of sleep apnea present (i.e., a baseline) before the onset of the aggravation.


In his/her responses, it is most essential the examiner discuss the underlying medical rationale, preferably citing to specific evidence in the file and medical authority.  If the examiner determines that a requested opinion(s) cannot be provided without resorting to mere speculation, then the examiner must discuss the reasons he/she is unable to provide a more definitive response.

4.  Then readjudicate the Veteran's sleep apnea claim in light of this and all other additional evidence.  If this claim continues to be denied, or is not granted to the Veteran's satisfaction, send him a Supplemental SOC (SSOC) and give him time to respond to it before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


